- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of September, 2010 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Publicly Held Company Corporate Taxpayer (CNPJ/MF) 42.150.391/0001-70 Company Registry (NIRE) 29.300.006.939 NOTICE TO THE MARKET BRASKEM S.A. (Braskem), complementing the information provided in the Notice to Shareholders published on August 9, 2010, announces to the market that, in compliance with Paragraph 2, Article 256 and Article 137 of Law 6,404/76 ("Brazilian Corporation Law"), it has ratified the merger of shares issued by Rio Polímeros S.A. resolved by the Extraordinary General Meeting held on August 30, 2010 (" Stock Merger "), and also takes this opportunity to announce that, after the expiration of the legal period for the exercise of withdrawal rights, only one shareholder, which holds four hundred and eleven (411) common shares issued by Braskem, has formalized its dissent regarding the Share Merger, with reimbursement of the value of the shares it held prior to the start of trading session on August 10, 2010. As previously informed, the refund will be based on the book value of the share, as per the balance sheet of December 31, 2009, which corresponds to nine reais and fifteen centavos and fraction (R$9.15237722) per share, totaling three thousand, seven hundred sixty-one reais and sixty-three centavos (R$3,761.63), which will be paid to the dissenting shareholder as of October 11, 2010 upon credit of the full amount to Itaú Unibanco S.A. (Itaú Unibanco), the depositary bank of Braskems shares, and be effected based on the corresponding shareholder registry information and ownership position at the start of trading session on August 10, 2010. Itaú Unibanco is available to shareholders to answer any questions at the phone +55 (11) 5029-7780 or at the Shareholder Services Locations at the bank branches located at the following addresses: Brasília Branch Specialized in Securities Contact: Constancia Maria S. de Oliveira SCS Quadra 3  Edif. DAngela, 30  Bloco A, Sobreloja Centro  Brasília/DF, CEP: 70300-500 Belo Horizonte Branch Specialized in Securities Contact: Jussara Maria Miranda de Souza Av. João Pinheiro, 195  Subsolo Centro  Belo Horizonte/MG, CEP: 30130-180 Curitiba Branch Specialized in Securities Contact: Márcia Regina de N. Machado R. João Negrão, 65  Sobreloja Centro  Curitiba/PR, CEP: 80010-200 - 2 - Porto Alegre Branch Specialized in Securities Contact: Sandra Ferreira da Silva R. Sete de Setembro, 746  Térreo Centro  Porto Alegre/RS, CEP: 90010-190 Rio de Janeiro Branch Specialized in Securities Contact: Mônica Lopes Carvalho Rodrigues R. Sete de Setembro, 99  Subsolo Centro  Rio de Janeiro/RJ, CEP: 20050-005 São Paulo Branch Specialized in Securities Contact: Cláudia A. Germano Vasconcellos R. Boa Vista, 176  1 Subsolo Centro - Sao Paulo/SP, CEP: 01092-900 Salvador Branch Specialized in Securities Contact: Watson Carlos Passos Barreto Av. Estados Unidos, 50 - 2º AND - (ED SESQUICENTENÁRIO) Comércio - Salvador/BA, CEP: 40020-010 São Paulo, September 30, 2010 Marcela Aparecida Drehmer Andrade Chief Financial and Investor Relations Officer Braskem S.A. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 30 , 2010 BRASKEM S.A. By: /s/ Marcela Aparecida Drehmer Andrade Name: Marcela Aparecida Drehmer Andrade Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
